 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS MANUEL GARCES,                               No. 2:17-cv-0319 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    J. PICKETT, et al.,
15                       Defendants.
16

17          Plaintiff has filed another request for an extension of time to file a response to defendants’

18   motion for judgment on the pleadings. ECF No. 87. The current deadline for a response is

19   August 14, 2019. ECF No. 86.

20          Plaintiff asserts that less than a week after defendants filed their motion he was transferred

21   for a court appearance and separated from his legal property until June 4, 2019. Id. Then, eight

22   days after he gained access to his property, he was placed into administrative segregation and

23   once again separated from his property. Id. His legal property was finally returned on July 14,

24   2019, but now he has access to the law library only one day per week. Id. As a result, he seeks

25   an additional thirty days to file a response to defendants’ motion. Id. Good cause appearing, the

26   request will be granted.

27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s request for an extension of time (ECF No. 87) is granted; and
 1          2. Plaintiff shall have an additional thirty days, up to September 13, 2019, to file a
 2   response to defendants’ motion for judgment on the pleadings.
 3   DATED: July 29, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
